               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


FREDERICK LEE PADGETT,

          Petitioner,

v.                                         Civil Action No. 5:16CV98
                                   (Criminal Action No. 5:98CR11-01)
UNITED STATES OF AMERICA,                                    (STAMP)

          Respondent.


                   MEMORANDUM OPINION AND ORDER
                AFFIRMING AND ADOPTING REPORT AND
               RECOMMENDATION OF MAGISTRATE JUDGE

                            I.   Background

     The petitioner, Frederick Lee Padgett, by counsel Brendan S.

Leary, Assistant Federal Public Defender, filed a motion (Civil

Action No. 5:16-CV-98, ECF No. 1; Criminal Action No. 5:98-CR-11,

ECF No. 150)1 under 28 U.S.C. § 2255 moving this Court to vacate

petitioner’s sentence in the above-style action.        This Court then

entered an order directing the government to respond. ECF No. 154.

After the government’s delay in filing its response, the magistrate

judge entered an order to show cause.    ECF No. 160.    The government

then filed a response in opposition to the petitioner’s motion.

ECF No. 163.

     This civil action was referred to United States Magistrate

Judge Robert W. Trumble under Local Rule of Prisoner Litigation



     1
      Unless dual ECF numbers are cited to both the civil and
criminal action, all citations to ECF numbers in this memorandum
opinion and order refer to Criminal Action No. 5:98-CR-11.
Procedure        2.      Magistrate       Judge     Trumble       issued   a   report   and

recommendation (Civil Action No. 5:16-CV-98, ECF No. 4; Criminal

Action      No.       5:98-CR-11,      ECF    No.    164)     recommending      that    the

petitioner’s motion be denied and dismissed with prejudice as

untimely.        Id. at 1, 5.       The petitioner did not file objections to

the report and recommendation.                     For the following reasons, this

Court affirms and adopts the report and recommendation in its

entirety.

                                  II.     Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo     review    of     any    portion     of    the    magistrate     judge’s

recommendation to which objection is timely made.                          As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”      28 U.S.C. § 636(b)(1)(A).                Because the petitioner did not

file      any     objections      to    the    report       and    recommendation,      the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                         28 U.S.C.

§ 636(b)(1)(A).

                                    III.      Discussion

         This    Court,     after      review,      finds   no     clear   error   in   the

determinations of the magistrate judge and adopts and affirms the

report and recommendation (ECF No. 4/ECF No. 164) in its entirety.




                                               2
       In    his    report      and   recommendation,        the    magistrate         judge

addressed the government’s argument that the petition is untimely.

As the magistrate judge correctly noted, in the instant case,

because the Supreme Court has not yet addressed whether the

residual      clause       of   the    mandatory      Sentencing         Guidelines      is

unconstitutionally vague, the right on which petitioner relies has

not yet been “recognized” for purposes of § 2255(f)(3).                            Id. at

4-5.        This    Court    finds    that    the    magistrate       judge      correctly

determined         that   because     petitioner’s     right       has   not     yet   been

recognized by the Supreme Court, his motion under § 2255 is

untimely.      Therefore, the magistrate judge properly concluded that

petitioner’s motion must be dismissed.

       Finally, this Court finds that the petitioner was properly

advised by the magistrate judge that failure to timely object to

the report and recommendation in this action would result in a

waiver of appellate rights.             Because the petitioner has failed to

object, he has waived his right to seek appellate review of this

matter.       See Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir.

1985).

       Upon    review,       this     Court   finds     no    clear      error    in    the

determinations        of    the     magistrate      judge    and   thus    upholds      his

recommendation.




                                              3
                           IV.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 4/ECF No. 164) is AFFIRMED and

ADOPTED in its entirety.     The petitioner’s motion for a writ of

habeas corpus pursuant to 28 U.S.C. § 2255 (ECF No. 1/ECF No. 150)

is DENIED.    It is further ORDERED that this case be DISMISSED WITH

PREJUDICE and STRICKEN from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the petitioner by certified mail to counsel of

record herein. Pursuant to Federal Rule of Civil Procedure 58, the

Clerk is DIRECTED to enter judgment on this matter.

     DATED:      February 26, 2019



                                 /s/ Frederick P. Stamp, Jr.
                                 FREDERICK P. STAMP, JR.
                                 UNITED STATES DISTRICT JUDGE




                                     4
